DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed on 6/1/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

After further review, this application includes claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
-Claim 8, line 5: “sensing means for sensing capacitance”;
-Claim 15, line 5: “sensing mechanism for sensing capacitance”
Applicant stated on the record (pages 9-10 of “REMARKS” dated 3/31/2020) that Paragraph 0351 defines the corresponding structure for a “sensing means” for performing the claimed function. Paragraph 0351 recites “a plurality of pixels and a material, such as indium tin oxide, for example, configured to create electrodes” as the corresponding structure. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. Note regarding Claim 15, although “mechanism” is not “means”, the term is still viewed as a generic placeholder. Also note, this is not a rejection and therefore is not a new grounds of rejection. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Weaver on 7/8/2021.

The application has been amended as follows: 
In the Claims:

-Replace Claim 1 with the following:
1. A surgical stapling instrument system, comprising: 
a handle, comprising: 
a touch-sensitive display, comprising: 
an insulative layer; and 
a capacitance sensing mechanism; 
a shaft; 
an end effector comprising a staple cartridge; 

an attachment member comprising a clip, wherein said sterile barrier is secured by said attachment member in a stretched position over said touch-sensitive display and adjacent to the insulative layer such that a gap is formed between the sterile barrier and the insulative layer.  

-Claim 4 is CANCELLED.

-Replace Claim 8 with the following:
8. A surgical stapling instrument system, comprising: 
a handle, comprising: 
a touch-sensitive display, comprising: 
an insulative layer; and 
sensing means for sensing capacitance; 
a shaft; 
an end effector comprising a staple cartridge; and 
a replaceable sterile barrier positioned around said handle and secured by an attachment member in a stretched position adjacent to said insulative layer of said 

-Replace Claim 15 with the following:
15. A surgical stapling instrument system, comprising: 
a handle, comprising: 
a touch-sensitive display, comprising: 
an insulative layer; and 
a sensing mechanism for sensing capacitance; 
a shaft; 
an end effector comprising a staple cartridge; and 
a replaceable sterile barrier positioned around said handle and secured by an attachment member in a stretched position adjacent to said insulative layer such that a gap is defined between said sterile barrier and said insulative layer, wherein said sensing mechanism is configured to detect an attachment of said replaceable sterile barrier over said touch-sensitive display, wherein said sterile barrier comprises a plurality of conductive particles configured to transmit an input to said insulative layer, and wherein said sensing mechanism is configured to sense the application of said input through said sterile barrier.  

-Claim 18 is CANCELLED. 

-Claim 23, line 2, “further comprising an attachment member,” is removed.

Reasons for Allowance
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-23 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, and 15, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention.
Specific attention can be brought to the disclosures of Zemlock (US PGPUB 2015/0122870), Shultz (US PGPUB 2011/0009694), and Day (US Patent 9,383,881) which in combination, as outlined in the previous Non-Final Rejection mailed on 12/30/2020, disclose and/or render obvious several of the claimed features. 
However, none of those references disclose the sterile barrier positioned around the handle and secured by an attachment member, such as a clip (Claim 1), in a stretched position adjacent to the insulative layer and over the touch-sensitive display such that a gap is defined between the sterile barrier and the insulative layer and variations thereof as claimed. 
Further attention can be brought to the teachings of Adair (US Patent 5,732,712) which teaches a sterile barrier (50; Figure 2b) which is attached via a clip like snap fitting to the touch display screen (43) to ensure a tight fit and ensure visibility (see Col 5, lines 43-57) and Sander (US PGPUB 2011/0235168) which teaches a sterile barrier (50; Figure 1) which is replaceably secured over a display (40) with a clip attachment member (43; see Paras. 0015 and 0025 mention snap on or latching mechanism which can be reasonably assumed to be a clip or equivalent thereof).
Attention can also be again pointed to Day which teaches gaps formed between the interpreted barrier layer (810, 806) and the insulative layer (812; see Figure 8) and Dickens (US PGPUB 2017/0242455) teaches a frame which when the barrier is applied to the touchscreen, a gap would be formed.
Lastly, attention can be brought to Smith (US PGPUB 2016/0256221) which also teaches a sterile barrier formed with conductive particles and wherein the barrier can be stretched over a touchscreen (see Paras. 0032, 0042).
Note the attached PDF titled “15850529 Proposed Examiner Amendment” and the section titled “Reasons for Changes” which further describe the cited references with relation to the claims. 
Therefore, while it can be concluded that each individual feature can be found or at least implied, across the prior art, as exemplified above, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the references and teachings thereof to arrive at the claimed surgical stapling instruments of Claims 1, 8, and 15 without the use of improper hindsight drawn from Applicant’s own disclosure as motivation to modify the claimed barrier and touch-sensitive display arrangement. Therefore, the claimed features, in combination with each other, render the claimed invention of Claims 1, 8, and 15 allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Toth (US PGPUB 2012/0008880) discloses a sterile barrier for a touch sensitive display for use in surgical environments but discloses the barrier is an electrically isolating material.
-Wallace (US Patent 11,020,016) discloses a sterile cover which incorporates a conductive film to provide a sterile touch interface for a capacitive touch screen display (i.e. see Col 7, lines 5-8).
-Hickle (US PGUB 2004/0034287) discloses a sterile user interface/barrier (40; Figure 3) for use on a user interface (12; Figure 2; i.e. touch monitor) which can be attached via clips (see Para. 0030).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/8/2021